Citation Nr: 1611492	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-26 829	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the reduction of the Veteran's evaluation for service-connected coronary artery disease from 30 percent to 10 percent (effective from May 1, 2012 to October 28, 2014) was proper, to include entitlement to an increased rating for coronary artery disease.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	David Anaise, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971, including service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of November 2011 and February 2012 of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The November 2011 rating decision denied the claim for a TDIU and proposed to decrease the Veteran's rating for his coronary artery disease to 10 percent.  The February 2012 rating decision effectuated the reduction of the coronary artery disease evaluation.  A subsequent, May 2015 rating decision increased the Veteran's rating for coronary artery disease to 30 percent.  


FINDING OF FACT

In a March 2016 letter, the Veteran requested to withdraw his appeals before the Board.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the propriety of the reduction for coronary artery disease, to include entitlement to an increased rating, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a March 2016 letter, the Veteran stated that he was satisfied with his rating and had "decided not to pursue the appeals any further."  Thus, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of the certified issues, and the Veteran's claims must be dismissed.  


ORDER

The appeal of the issue of the propriety of the reduction of the Veteran's evaluation for coronary artery disease, to include entitlement to an increased rating, is dismissed.

The appeal of the issue of entitlement to a TDIU is dismissed.  




____________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


